34 Mich. App. 139 (1971)
190 N.W.2d 683
THE COOKE CONTRACTING COMPANY
v.
DEPARTMENT OF STATE HIGHWAYS
Docket No. 10539.
Michigan Court of Appeals.
Decided May 27, 1971.
*140 Doyle & Smith, P.C. (by Dan L. McNeal), for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Louis J. Caruso and James D. Mueller, Assistant Attorneys General, for defendants.
Before: DANHOF, P.J., and FITZGERALD and QUINN, JJ.
PER CURIAM.
On June 15, 1970, plaintiff filed a petition in the state Court of Claims seeking $5,254.51 damages, plus interest and all reasonable costs, as extra compensation upon an August 22, 1962, contract for highway construction. Defendants presented a motion for accelerated judgment[1] on July 22, 1970, on the ground that the court lacked jurisdiction because of plaintiff's failure to comply with the mandatory jurisdictional requirement of MCLA § 600.6431(1) (Stat Ann 1962 Rev § 27A.6431[1]) in failing to state on its petition "the time when * * * such claim arose". The motion was heard October 15, 1970, and judgment thereon was granted 13 days later. Plaintiff appeals from said judgment as of right.
The record before us on appeal is comprised of but a few official papers and a 12-page transcript of the hearing held below. The appellate briefs presented *141 by the parties present completely different issues. Misunderstanding is rife; therefore, we remand for a rehearing on the motion.
Defendants' motion for accelerated judgment is based on plaintiff's alleged failure to provide accurate notice to defendants of the time when the claim arose. At the hearing, defendants based their argument on a completely different ground: that plaintiff had "failed to meet the jurisdictional requirements of filing a complaint within one year's time from the time at which his cause of action accrued". It is obvious that plaintiff's counsel was surprised by this tactic of defendants and sought additional time to file a brief on the issue, which request was summarily denied. The court granted defendants' motion on the ground urged at the hearing, not on the ground presented in the written motion.
The same rules applicable in circuit court actions shall apply in the Court of Claims, except as otherwise provided.[2] The court rules stipulate that a motion must state with particularity the grounds upon which it is based.[3] The rules further direct that the opposition party must be provided notice of the written motion and hearing at least four days prior to such hearing.[4] In the instant case, such notice was inadequate since plaintiff had been given no notice of the grounds actually urged at the hearing, which grounds proved to be successful in the absence of any contrary reasons forthcoming from the bewildered plaintiff.
The court rules insure proper functioning of the adversary process. Failure to adhere to such rules has resulted in a complete failure of the process here. The blame rests with defendants, and plaintiff *142 is entitled to proper notice of the grounds urged on behalf of defendants and an opportunity to meet them directly.
Remanded for rehearing of defendants' motion. We do not retain jurisdiction. Costs to abide outcome.
NOTES
[1]  GCR 1963, 116.1.
[2]  MCLA § 600.6422 (Stat Ann 1962 Rev § 27A.6422).
[3]  GCR 1963, 110.2(1).
[4]  GCR 1963, 108.4.